
	
		I
		111th CONGRESS
		1st Session
		H. R. 907
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Terry introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a livestock energy investment credit.
	
	
		1.Livestock energy investment
			 credit
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 40A the following new section:
				
					40B.Renewable
				energy produced from livestock waste using EPA-verified technologies for the
				comprehensive environmental treatment of livestock waste
						(a)In
				generalFor purposes of
				section 38, the livestock-derived renewable energy production credit for any
				taxable year is an amount equal to the product of—
							(1)$5.56, and
							(2)each million British thermal units (mmBtu)
				of livestock-derived renewable energy—
								(A)produced by the taxpayer—
									(i)from qualified energy feedstock,
									(ii)at a qualified
				facility during the 7-year period beginning on the date the facility was
				originally placed in service, and
									(iii)using an EPA-verified technology that
				provides comprehensive livestock waste treatment addressing significant
				reductions to nitrogen and phosphorus nutrient discharges, odor and air
				emissions including greenhouse gases and ammonia, methane, hydrogen sulfide and
				volatile organic compounds, and
									(B)either—
									(i)sold by the taxpayer to an unrelated person
				during the taxable year, or
									(ii)used by the
				taxpayer during the taxable year.
									(b)DefinitionsFor
				purposes of this section—
							(1)livestock-derived
				renewable energyThe term
				livestock-derived renewable energy means fuel which is derived by
				processing qualified energy feedstock.
							(2)Qualified energy
				feedstock
								(A)In
				generalThe term qualified energy feedstock
				means—
									(i)manure of
				livestock (including any litter, wood shavings, straw, rice hulls, bedding
				material, and other materials incidentally collected with the manure),
									(ii)any nonhazardous,
				organic agricultural or food industry byproduct or waste material (cellulosic
				or otherwise) derived from—
										(I)renewable
				biomass,
										(II)harvesting
				residue,
										(III)any waste or
				byproduct from fermentation processes, ethanol production, biodiesel
				production, slaughter of livestock, food production, food processing, or food
				service, or
										(IV)other organic
				wastes, byproducts, or sources,
										(iii)solid wood waste
				materials, including waste pallets, crates, dunnage, manufacturing and
				construction wood wastes, and tree trimmings, or
									(iv)agricultural or
				forestry crops.
									(B)Renewable
				biomassThe term renewable biomass means materials
				from pre-commercial thinning or invasive species from National Forest System
				land and public lands (as defined in section 103 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1702)) that—
									(i)(I)are byproducts of
				preventive treatments that are removed—
											(aa)to reduce or contain disease or
				insect infestation, or
											(bb)to restore ecosystem health,
											(II)would not otherwise be used for
				higher-value products, and
										(III)are harvested in accordance with
				applicable law and land management plans and the requirements for—
											(aa)old-growth maintenance, restoration,
				and management direction of paragraphs (2), (3), and (4) of subsection (e) of
				section 102 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6512),
				and
											(bb)large tree retention of subsection
				(f) of that section, or
											(ii)any organic
				matter that is available on a renewable or recurring basis from non-Federal
				land or land belonging to an Indian or Indian tribe that is held in trust by
				the United States or subject to a restriction against alienation imposed by the
				United States, including—
										(I)renewable plant
				material (such as feed grains, other agricultural commodities, other plants and
				trees, and algae), and
										(II)waste material
				(such as crop residue, other vegetative waste material (including wood waste
				and wood residues), animal waste and byproducts (including fats, oils, greases,
				and manure), food waste, and yard waste).
										(C)LivestockThe
				term livestock includes poultry, cattle, sheep, swine, goats,
				horses, mules, and other equines.
								(3)Qualified
				facilityThe term
				qualified facility means a facility—
								(A)which is owned by
				the taxpayer,
								(B)which is located in
				the United States,
								(C)which is
				originally placed in service before January 1, 2018, and
								(D)the
				livestock-derived renewable energy output of which is—
									(i)marketed through
				interconnection with a gas distribution or transmission pipeline, or
									(ii)used on-site or
				off-site in a quantity that is sufficient to offset the consumption of at least
				50,000 mmBtu annually of commercially marketed fuel derived from coal, crude
				oil, natural gas, propane, or other fossil fuel.
									(4)EPA-verified
				technologyThe term
				EPA-verified technology means any technology the performance of
				which is verified by the Environmental Technology Verification Program of the
				Environmental Protection Agency.
							(c)Reduction of
				credit based on market price of btus
							(1)In
				generalIf the market price per mmBtu’s exceeds $11, the amount
				otherwise applicable under subsection (a)(1) for the taxable year (without
				regard to paragraph (1)) shall be reduced (but not below zero) by the amount
				which bears the same ratio to the amount otherwise so applicable as such excess
				bears to $5.
							(2)RoundingAny reduction determined under subparagraph
				(A) which is not a multiple of 10 cents shall be rounded to the nearest
				multiple of 10 cents.
							(3)Market
				priceFor purposes of this paragraph, the market price per mmBtu
				for any taxable year shall be the daily average market price per mmBtu on the
				Chicago exchange during the 3-month period ending at the close of the preceding
				taxable year.
							(d)Special
				rulesFor purposes of this section—
							(1)Production
				attributable to the taxpayerIn the case of a facility in which more
				than 1 person has an ownership interest, except to the extent provided in
				regulations prescribed by the Secretary, production from the qualified facility
				shall be allocated among such persons in proportion to their respective
				ownership interests in the gross sales from such qualified facility.
							(2)Related
				personsPersons shall be treated as related to each other if such
				persons would be treated as a single employer under the regulations prescribed
				under section 52(b). In the case of a corporation which is a member of an
				affiliated group of corporations filing a consolidated return, such corporation
				shall be treated as selling livestock-derived renewable energy to an unrelated
				person if such biogas is sold to such a person by another member of such
				group.
							(3)Pass-thru in the
				case of estates and trustsUnder regulations prescribed by the
				Secretary, rules similar to the rules of subsection (d) of section 52 shall
				apply.
							(4)Coordination with
				credit from producing fuel from a nonconventional sourceThe
				amount of livestock-derived renewable energy produced and sold or used by the
				taxpayer during any taxable year which is taken into account under this section
				shall be reduced by the amount of livestock-derived renewable energy produced
				and sold by the taxpayer in such taxable year which is taken into account under
				section 45K.
							(5)Credit
				eligibility in the case of government-owned facilities using poultry
				wasteIn the case of a facility using poultry waste to produce
				livestock-derived renewable energy and owned by a governmental unit,
				subparagraph (B) of subsection (b)(3) shall be applied by substituting
				is leased or operated by the taxpayer for is owned by the
				taxpayer.
							(e)Transferability
				of credit
							(1)In
				generalA taxpayer may transfer the credit under this section
				through an assignment to any person. Such transfer may be revoked only with the
				consent of the Secretary.
							(2)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under paragraph (1) is claimed once and not reassigned by
				such other person.
							(f)Adjustment based
				on inflation
							(1)In
				generalThe $5.56 amount in subsection (a)(1) and the $11 amount
				in subsection (c)(2)(A) shall each be adjusted by multiplying such amount by
				the inflation adjustment factor for the calendar year in which the sale occurs.
				If any amount as increased under the preceding sentence is not a multiple of
				0.1 cent, such amount shall be rounded to the nearest multiple of 0.1
				cent.
							(2)Computation of
				inflation adjustment factor
								(A)In
				generalThe Secretary shall, not later than April 1 of each
				calendar year, determine and publish in the Federal Register the inflation
				adjustment factor in accordance with this paragraph.
								(B)Inflation
				adjustment factorThe term inflation adjustment
				factor means, with respect to a calendar year, a fraction the numerator
				of which is the GDP implicit price deflator for the preceding calendar year and
				the denominator of which is the GDP implicit price deflator for calendar year
				2007. The term GDP implicit price deflator means the most recent
				revision of the implicit price deflator for the gross domestic product as
				computed and published by the Department of Commerce before March 15 of the
				calendar
				year.
								.
			(b)Credit treated
			 as business creditSection
			 38(b) of such Code is amended by striking plus at the end of
			 paragraph (30), by striking the period at the end of paragraph (31) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
				
					(32)the livestock-derived renewable energy
				production credit under section
				40B(a).
					.
			(c)Credit allowed
			 against amtSection
			 38(c)(4)(B) of such Code is amended by striking and at the end
			 of clause (i), by striking the period at the end of clause (ii)(II) and
			 inserting , and, and by adding at the end the following new
			 clause:
				
					(iii)the credit determined under section
				40B.
					.
			(d)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 40A the following new
			 item:
				
					Sec. 40B. Renewable energy produced
				from livestock waste using EPA-verified technologies for the comprehensive
				environmental treatment of livestock waste..
				
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to energy produced, and sold or used, in taxable years
			 beginning after the date of the enactment of this Act.
			
